Citation Nr: 1020411	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1984, and from June 1985 to September 1993.  He died in March 
2007.  The appellant claims as the Veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2007 
rating decision of the VA Regional Office (RO) in Reno, 
Nevada that denied service connection for the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.

The appellant was afforded a personal hearing in September 
2009 before the undersigned Veterans Law Judge sitting at Las 
Vegas, Nevada.  The transcript is of record.  

Following review of the record, the issue of entitlement to 
service connection for the cause of the Veteran's death is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2007; the immediate cause of 
death was acute myelocytic leukemia (AML).

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated 70 percent disabling, lupus 
erythematosus, rated 50 percent disabling, residuals of 
herniated nucleus pulposus with nerve root compression, rated 
40 percent disabling, and bilateral hearing loss, 
atherosclerosis of the aorta, and cluster headaches, each 
rated zero percent disabling.  A combined disability 
evaluation of 90 percent was in effect for service-connected 
disability for which the Veteran was in receipt of a total 
rating based on unemployability due to service-connected 
disability from October 7, 2003.

3.  The appellant submitted an application for DIC benefits 
in March 2007.

4.  At the time of death, the Veteran's service-connected 
disability was not continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, nor 
were the disabilities continuously rated totally disabling 
for a period of not less than 5 years from the date of his 
retirement from active duty; the Veteran was not a former 
prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (2) (i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that because the Veteran was in receipt 
of a total disability rating based on unemployability prior 
to his death, he met the criteria to establish DIC under 38 
U.S.C.A. § 1318 which should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was promulgated in November 2000 and imposed duties on VA to 
provide notice and assistance to claimants in order to help 
them substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  However, 
the Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).

In this case, VCAA notice is not required with respect to the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318.  This 
is because it involves a claim that will be adjudicated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Law and Legal Analysis

The applicable law provides that when a veteran dies, not as 
the result of his own willful misconduct, and was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability, and the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such veteran's discharge or 
other release from active duty, then VA shall pay DIC 
benefits to the surviving spouse in the same manner as if the 
veteran's death was service-connected. 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, a 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

At the outset, the Board notes that there have been a number 
of court decisions in this regard in recent years.  
Clarification has been provided by decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), observed that 
VA had determined that the "entitled to receive" language of 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death. See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

On the date of the Veteran's death, service connection was in 
effect for PTSD, rated 70 percent disabling, lupus 
erythematosus, rated 50 percent disabling, residuals of 
herniated nucleus pulposus with nerve root compression, rated 
40 percent disabling, and bilateral hearing loss, 
atherosclerosis of the aorta, and cluster headaches, each 
rated zero percent disabling.  A combined disability 
evaluation of 90 percent was in effect for service-connected 
disability.  The Veteran was in receipt of a total rating 
based on unemployability due to service-connected disability 
from October 7, 2003, a period of less than five years.  
Thus, while the Veteran was receiving a total disability 
rating based on unemployability under 38 C.F.R. § 4.16, his 
disabilities were not continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
nor were the disabilities continuously rated totally 
disabling for a period of not less than 5 years from the date 
of his retirement from active duty.  He was not shown to be a 
former POW for which the time limitation is reduced to not 
less than one year immediately preceding death.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.


REMAND

The appellant claims service connection for the cause of the 
Veteran's death.  In the substantive appeal received in June 
2008, she argues that because the Veteran had a high 
disability rating at the time of death, the service-connected 
disabilities aggravated the AML that led to his early demise 
from that disease.  

The Board observes in this instance that although the VA RO 
concluded in its August 2009 supplemental statement of the 
case that AML was not aggravated by a service-connected 
disability, there is no medical opinion of record addressing 
whether service-connected disability was a contributory cause 
of death, or that it contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death. See 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).  

The Veteran's service-connected diseases included lupus 
erythematosus and atherosclerosis of the aorta, among others.  
In considering the appellant's contentions, the Board finds 
that the claims folder does not contain adequate information.  
Therefore, the Board is of the opinion that the case should 
be remanded for review of the record by an appropriate 
examiner to ascertain whether service-connected disability 
was implicated in the Veteran's death pursuant to 38 U.S.C.A. 
§ 1310 and 38 C.F.R. § 3.312.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a VA 
medical opinion from an appropriate 
examiner to determine if a service-
connected disability or 
disabilities (to include but not 
limited to lupus and erythematosus) 
played any role in causing or 
contributing to, combined to cause 
death, or aided or lent assistance 
to the Veteran's death from AML.  
The claim folder must be made 
available to the examiner for 
review.  

In particular, the examiner should 
be requested to opine as to whether 
it is as least as likely as not 
(i.e., 50 percent or greater 
probability) that the Veteran's AML 
was aggravated by service-connected 
disability or disabilities.  The 
examiner should also address the 
importance of the February 2007 
pathology report "comment" 
regarding the findings of abnormal 
B lymphocytes and the possibility 
of a previous B cell 
lymphoproliferative process.

The rationale for the opinions 
provided should be discussed in 
detail.

2.  The AOJ should consider the 
February 21, 2007 "comment" from 
doctor Ingle.  The examiner noted 
the defects in a small population 
of B lymphocytes, considered 
abnormal.  It was not known if the 
patient had a previous diagnosis of 
a B cell lymphoproliferative 
process.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


